DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 7-9, 12-15 and 18-20, in the reply filed on 8/19/22 is acknowledged. Applicant elected fig. 9 A-C as the species reading on these claims; representing fig. 9C:

    PNG
    media_image1.png
    769
    823
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donig et al (US 6,743,201).

    PNG
    media_image2.png
    608
    865
    media_image2.png
    Greyscale

	Donig fig. 1, copied herein, shows the details of the claimed heat exchanger which is connected to a dialyzer. The Reynold’s Number recited in claim 2 is only a process parameter that depends on flow rate. Being disposable is not a structural limitation in a device claim.
	Claims 3, 14, 4 and 15 are unpatentable over Donig because they recite simple dimensions of the channels, which, one of ordinary skill in the art would have been capable of designing. MPEP 2144.04.

Claim(s) 1-5, 7-9, 12-15 and 18-20 are is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eccleston (US 2008/0031773).

    PNG
    media_image3.png
    702
    509
    media_image3.png
    Greyscale

Eccleston teaches a heat exchange system for extracorporeal circuits in the abstract and figures. Fig. 6 is copied herein for illustration. It has two different types of alternating channels: the small channels 63 and the larger channels 62,64, etc. The larger channels interconnecting the smaller channels are explicitly described as for laminar flow [0033]. Otherwise the flow pattern, whether turbulent or laminar, depend on the fluid and the flow velocity desired, which is not a structural limitation. 
Sizes of the channels are obvious as established in rejection 1 supra.  Having the heat exchanger connected to a dialysis machine is not patentable because it would have been obvious to one of ordinary skill to use the heat exchanger in Eccleston, being designed for extracorporeal circuits, for such purposes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777